Citation Nr: 9923394	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-08 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of shell fragment wounds.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service from June 1944 to March 
1946.

Service connection for residuals of shell fragment wounds and 
PTB was originally denied by a January 1982 rating decision.  
This denial was subsequently confirmed in an October 1982 
rating decision.  The veteran was informed of both decisions, 
and did not appeal.  Subsequent efforts by the veteran to 
reopen were denied due to the lack of new and material 
evidence by rating decisions dated in July 1988, October 
1989, June 1994, and July 1995.  Although the veteran 
submitted additional evidence following the 1994 and 1995 
rating decisions, he did not submit anything which can 
qualify as a Notice of Disagreement in the time required by 
law.  See 38 C.F.R. §§ 20.200-20.201, 20.301 (1998).  
Accordingly, these decisions became final.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the claims.

The veteran provided testimony at a personal hearing 
conducted before the RO in June 1998, a transcript of which 
is of record.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of shell fragment wounds was previously denied 
because the evidence submitted by the veteran in support of 
his claim indicated that these wounds were sustained in 1943, 
which was prior to the veteran's period of recognized 
service.

2.  The veteran's claim of entitlement to service connection 
for PTB was previously denied because there was no evidence 
that PTB was present during the veteran's period of 
recognized service, nor present to a compensable degree 
within the presumptive period following his discharge from 
service.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for residuals of shrapnel wounds 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The additional evidence submitted to reopen the veteran's 
claim of service connection for PTB tends to provide a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.

5.  No medical evidence is on file which shows that PTB was 
actually present during the veteran's period of recognized 
service, nor within the presumptive period, nor that there is 
a medical nexus between his current condition of PTB and his 
period of recognized service.

6.  The veteran is not a credible witness as to events in 
service; his account that he sustained shell fragment wounds 
in 1944 as opposed to 1943 is inconsistent with his prior 
statements of record; he has submitted documents in pursuit 
of his claim for compensation benefits which have been 
altered.



CONCLUSIONS OF LAW

1.  The July 1995 decision finding that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for residuals of shell fragment wounds 
and PTB is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1995) (38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been presented to reopen 
the veteran's claim for residuals of a shell fragment wounds; 
the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The claim of entitlement to service connection for 
residuals of shell fragment wounds is well-grounded.  38 
U.S.C.A. § 5107(a).

4.  Shell fragment wounds were not incurred in or aggravated 
by the veteran's period of recognized service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

5.  New and material evidence has been presented to reopen 
the veteran's claim of service connection for PTB; the claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  The claim of entitlement to service connection for PTB is 
not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  On a March 1946 Affidavit of Philippine Army 
Personnel, the veteran stated that his service began in June 
1944, when he joined a guerrilla unit.  He also stated that 
he incurred no wounds or illnesses for the period from 
December 8, 1941, to date of return to military control.  A 
June 1945 report of physical examination shows that no 
musculoskeletal defects were found.  No clinical findings 
were made regarding the veteran's lungs.  However, overall, 
the veteran was found to be mentally and physical qualified 
for service in the Army of the Philippines.

The veteran's original claims of entitlement to service 
connection for shell fragment wounds and PTB was received in 
November 1981.  At that time, the veteran stated that he had 
sustained body wounds and injuries during the years 1943 to 
1944.

In conjunction with his claim, the veteran submitted private 
medical records from the Negros Oriental Provincial Hospital 
(NOPH) dated in October 1980.  These records show that the 
veteran was treated for PTB with pleural effusion.  A chest 
X-ray showed a homogenous density at the lower half of the 
left lung.  Additionally, the heart was slightly shifted to 
the right.  Overall impression was left hydrothorax.

The veteran also submitted a June 1981 report from the 
Veterans Memorial Medical Center which showed treatment for 
gastritis.

In the January 1982 rating decision, the RO denied service 
connection for PTB with pleural effusion, gastritis and body 
wounds.  The RO found that none of these conditions were 
shown during the veteran's military service.  Furthermore, 
there was no evidence of a diagnosis of active PTB to a 
compensable degree during the three year presumptive period 
following discharge.

The veteran subsequently submitted an affidavit from PTT, 
dated in April 1982, and GLL, dated in March 1982.  Both of 
these affiants asserted that they had served with the veteran 
during World War II.  Additionally, both of them stated that 
the veteran sustained bomb shrapnel wounds to his back, right 
armpit, and his mid-hip area in September 1943.

In the October 1982 rating decision, the RO confirmed the 
denial of service connection for residuals of body wounds.  
The RO noted that the affidavits showed the veteran sustained 
shrapnel wounds in 1943.  However, the RO found that the 
affidavits were insufficient to establish service connection 
for the claimed disability.

Thereafter, the veteran submitted a private medical 
statement, dated in March 1988, which noted that the veteran 
reported that he had been wounded in an encounter with the 
Japanese in 1943.  This statement shows that a physical 
examination of the veteran revealed scars on his right 
deltoid, right arm, and back.  Also, the veteran reported 
that as he got older he felt numbness and loss of strength 
with these area.  Further, he stated that he also felt pain 
in these areas during cold weather.

In a July 1988 letter, the RO informed the veteran that his 
claim was denied because no new facts or findings had been 
presented which might serve as a basis for reopening his 
claim.  The veteran was also informed that medical evidence 
showing his present medical condition had no value in 
establishing service connection in that it did not prove that 
his disability was incurred in or aggravated by his military 
service.

The veteran submitted a private radiology report, dated in 
June 1989, which showed active PTB, far advanced with a 
lesion at the left upper lung.  

The veteran also submitted a medical certification from the 
Republic of Philippines Department of Health, which confirmed 
that the veteran had been treated for PTB from June to July 
1989.

In a July 1989 statement, the veteran asserted that it was 
common knowledge that PTB was a lingering illness which might 
be caused by malnutrition, lack of sleep, physical fatigue, 
and lack of sufficient medicines.  He contended that these 
conditions were present during his service in World War II, 
particularly during his days of guerrilla warfare.  

In an October 1989 rating decision, the RO found that the 
evidence submitted was not material to warrant 
reconsideration of the veteran's previously denied claims of 
service connection for PTB or residuals of body wounds.

The veteran then submitted duplicate copies of the 1982 
affidavits from PTT and GLL, and a private medical statement 
dated in June 1993.  This medical statement asserts that the 
veteran had been suffering from PTB since 1991, and described 
the current treatment and severity thereof.  

The veteran also submitted a June 1993 private radiology 
report, which showed active PTB, minimal, involving both 
apices.

In various statements, the veteran asserted that he was held 
as a prisoner-of-war (POW) from October to November 1994.  
However, in an Administrative Decision, approved in May 1994, 
the RO determined that the evidence on file did not establish 
that the veteran met the criteria for POW status.  It was 
noted that the veteran's service records, including his March 
1946 Affidavit of Philippine Army Personnel, did not show he 
was held as a POW.  Furthermore, in his original application 
for disability benefits that was received in November 1981, 
he indicated that he was not a POW.

In a June 1994 rating decision, the RO determined that the 
additional evidence submitted by the veteran to reopen his 
claims of service connection for PTB and residuals of 
shrapnel wounds were new, but not material.  Regarding the 
PTB, the RO found that the additional evidence did not 
establish active PTB during the veteran's period of military 
service or within three years after his release from service.  
Similarly, there was no evidence that the veteran sustained 
shrapnel wounds during his period of recognized service.  
Accordingly, the claims were not reopened.

Thereafter, the veteran once again submitted copies of the 
1982 affidavits from PTT and GLL, as well as a February 1994 
private radiology report.  This report showed minimal PTB in 
the left upper lung.  Also, fibrosis was noted in the right 
apex.  

Also on file is a March 1995 statement from L. Carrillo, 
M.D., which stated that the veteran was under her care for 
hypertension, chronic cough, degenerative joint disease, and 
gastritis.  In another statement, dated in that same month, 
Dr. Carrillo stated that the veteran had an old scar on his 
right upper back which the veteran attributed to a shrapnel 
wound.

Also in March 1995, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he stated 
that he was first treated for PTB in 1975.  In an 
accompanying VA form 21-4142, Authorization for Release of 
Information, where he identified unspecified treatment at a 
U.S. Army Hospital in 1945, and a "U.S. Hospital Manila," 
in 1976.

In a July 1995 rating decision, the RO found that no new and 
material evidence had been submitted to reopen the claims of 
service connection for PTB and residuals of shrapnel wounds.  

After the July 1995 rating decision, the veteran submitted a 
May 1996 private radiology report which showed active PTB 
involving both upper lungs, moderately advanced with a 2.4 cm 
cavity in the left apex.

In a September 1996 rating decision, the RO found that this 
report had no probative value in establishing service 
connection for PTB since the finding was too recent to relate 
it to the veteran's period of recognized active military 
service.

Thereafter, veteran resubmitted copies of the 1982 affidavits 
from PTT and GLL.  However, these affidavits had now been 
blatantly altered to read that the veteran had sustained his 
shrapnel wounds in 1944 instead of 1943.  

The veteran also submitted duplicate copies of the private 
radiology reports conducted in February 1994 and May 1996, as 
well as the March 1995 statements from Dr. Carrillo.

Additionally, the veteran submitted a private medical 
certificate from NOPH, dated in May 1996, which confirmed 
that the veteran was hospitalized in October 1980 for PTB 
with pleural effusion.  

A new statement was also received from Dr. Carrillo, dated in 
October 1996, in which she stated the veteran had been under 
her care since January 1995 for hypertension, 
gastritis/dyspepsia, headaches, and cervical degenerative 
joint disease.  Dr. Carrillo also stated that the veteran had 
remote history of PTB, hepatitis B infection, and a history 
osteoarthritis sustaining shrapnel wound with scar in the 
upper right neck.  The veteran's current complaints included 
headaches and neck pain.

In a March 1997 rating decision, the RO concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claims of service connection for residuals of 
shrapnel wounds and PTB.  The RO found that the radiology 
report and the new statement from Dr. Carrillo were basically 
duplicates of prior evidence and were of no value since they 
referred to findings and treatment made many years after 
service with no probability of the conditions having their 
onset during active service.  The other evidence the RO 
determined had been previously submitted and reviewed; they 
were not "new."

The veteran's Notice of Disagreement was received in July 
1997.  

In an affidavits dated in May and June  1998, the veteran 
asserted that he sustained shell fragment wounds in 1944.  

At his June 1998 personal hearing, the veteran testified that 
he was hospitalized at a United States Army Hospital for PTB 
two years after his discharge from service.  However, he 
stated that he did not have any medical records from that 
period.  The veteran also submitted a joint affidavit from 
RYB and RCR, who asserted that they had served with the 
veteran during World War II.  They also asserted that the 
veteran sustained shrapnel wounds from a bomb in September 
1944.  However, the Board notes that it also appear that this 
affidavit had the year 1943 altered to read 1944.  As with 
the duplicate copies of the affidavits from GLL and PTT, it 
appears that a black pen was used to write over the year 1943 
to read 1944.

Following his hearing, the veteran submitted additional 
private medical records, dated in July and December 1998, and 
March 1999, which showed that the veteran continued to have 
active PTB.

In a March 1999 Hearing Officer's Decision, and concurrent 
Supplemental Statement of the Case, the RO determined that 
joint affidavit from RYB and RCR, as well as the veteran's 
own affidavits that he sustained shrapnel wounds in 1944, 
constituted new and material evidence to reopen the veteran's 
claim of service connection for residuals of shrapnel wounds.  
However, the RO found that the affidavits were inconsistent 
with the veteran's service records.  The RO concluded that 
the evidence was insufficient to establish service connection 
for the shrapnel wound residuals.  With respect to the PTB 
claim, the RO found that new and material evidence had not 
been submitted.

In April 1999, the veteran submitted a July 1997 
certification from the Office of the Adjutant General, Camp 
General Emilio Aguinaldo, Quezon City, which listed a revised 
date of recognition of November 1942.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis: Shrapnel Wounds.  The veteran's claim of 
entitlement to service connection for shell fragment wounds 
was previously denied because the evidence submitted by the 
veteran in support of his claim indicated that these wounds 
were sustained in 1943, which was prior to the veteran's 
period of recognized service.

The Board concurs with the RO that the joint affidavit from 
RYB and RCR constitutes new and material evidence sufficient 
to reopen the veteran's claim.  As mentioned above, this 
joint affidavit states that the veteran sustained shrapnel 
wounds in 1944.  As this evidence was not on file at the time 
of the last prior denial, and goes to the specific reason for 
the prior denial, the Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Moreover, the Board notes 
that while it appears that this joint affidavit was altered, 
the evidence is presumed to be true for the limited purpose 
of determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Pursuant to the Court's holding in Elkins, supra, the Board 
must now determine whether the veteran's claim of entitlement 
to service connection for residuals of shell fragment wounds 
is well-grounded.  The Board notes that the veteran's account 
that he sustained shell fragment wounds in 1944 and the 
evidence in support of this contention is presumed credible 
for the limited purpose of determining whether his claim is 
well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Additionally, the 
veteran has submitted private medical evidence which supports 
a finding that he currently has residuals scarring from the 
purported shell fragment wounds.  Therefore, the Board 
concludes that the veteran's claim is well-grounded.  Caluza 
at 506.

Once a veteran has submitted a well-grounded claim, VA has a 
statutory duty to assist mandated by 38 U.S.C.A. § 5107.  In 
the instant case, the veteran has not identified any evidence 
not on file which would tend to support his claims.  
Accordingly, there has been no failure in the duty to assist.

As stated above, in determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

With respect to the merits of veteran's claim of service 
connection for residuals of shell fragment wounds, the Board 
concludes that the preponderance of the evidence is against 
the claim.  As stated above, the veteran has submitted 
affidavits which have been blatantly altered to read that he 
incurred shell fragment wounds in 1944 as opposed to 1943.  
Thus, this evidence is not credible.  Moreover, the veteran's 
own statements that he sustained shell fragment wounds in 
1944 as opposed to 1943 are inconsistent with his prior 
statements, including his March 1946 Affidavit of Philippine 
Army Personnel.  Consequently, the Board concludes that the 
veteran is not a credible witness as to the events that 
occurred in service. 

With respect to the certification from the Office of the 
Adjutant General, the Board notes that Court has held that 
the "VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  In 
addition, we note that "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 
4 Vet.App. 115, 120 (1993).  Therefore, this certification 
has no bearing upon the resolution of this matter.  Moreover, 
it does not change the fact that the veteran has submitted 
inconsistent statements and altered documents in support of 
his claim.

As the only evidence on file which supports a finding that 
shell fragment wounds were incurred during the veteran's 
period of recognized service have been found to be not 
credible, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Therefore, his 
claim must be denied.  As the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Analysis: PTB.  The veteran's claim of entitlement to service 
connection for PTB was previously denied because there was no 
evidence that PTB was present during the veteran's period of 
recognized service, nor present to a compensable degree 
within the presumptive period following his discharge from 
service.

The additional evidence submitted to reopen the veteran's 
claim of service connection for PTB consists of medical 
evidence showing treatment for PTB beginning in 1980.  As 
such, this evidence shows no more than what was known at the 
time of the prior denials; that the veteran has been 
diagnosed with PTB many years after his discharge from 
service.  Therefore, the Board concludes that this evidence 
is cumulative and redundant, and is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

With respect to the veteran's contention that he was 
hospitalized for PTB within two years after his discharge 
from service, the Board notes that the veteran's testimony 
goes to the specific reason for the prior denials.  It also 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  See 
Hodge at 1363.  Presuming the truth of this testimony, the 
Board finds that this testimony is new and material evidence 
under 38 C.F.R. § 3.156(a).  See Justus, supra; Duran, supra.

Turning to the issue of whether the veteran's claim of 
service connection for PTB is well-grounded, the Board notes 
that no actual evidence is on file which confirms that the 
veteran was actually hospitalized during this period for PTB, 
or that PTB was present to a compensable degree during the 
presumptive period.  In fact, the veteran has stated that he 
has no records from this period.  This is especially 
important given the fact that VA regulations provide specific 
requirements as to the nature and extent of proof necessary 
to establish service connection for PTB.  See Murillo v. 
Brown, 9 Vet. App. 322 (1996); Tubianosa v. Derwinski, 3 Vet. 
App. 181 (1992).  For example, the regulatory presumption 
specifically provides that evidence of activity must be shown 
on comparative study of X-ray films within the three year 
presumptive period.  38 C.F.R. § 3.371 (emphasis added).  
Thus, without X-ray evidence, the veteran would not be 
entitled to presumptive service connection.  Furthermore, the 
Board also finds that there is no competent medical evidence 
on file which relates the veteran's PTB to his period of 
recognized service.  Therefore, the claim is not well-
grounded.  Caluza at 506.

Moreover, the Board notes that the veteran first identified 
this treatment many years after he made his initial claim of 
service connection for PTB, and after he was repeatedly 
informed by the RO that he needed evidence showing PTB during 
service or within the presumptive period.  Further, given the 
fact that the veteran had been discharged from service, there 
appears to be no reason why he would be eligible to receive 
treatment at a United States Army Hospital.  It is also 
inconsistent with his VA Form 21-526 submitted in March 1995 
which indicated that he was first treated for PTB in 1975.  
Finally, as stated above, the Board has determined that the 
veteran is not a credible witness due to the fact that he has 
submitted altered documents.  Therefore, the Board concludes 
that the veteran's statement about being treated for PTB 
within two years after his discharge from service is not 
credible.

For the reasons stated above, the Board concludes that the 
veteran's claim of service connection for PTB must be denied.  
It is noted that the RO did not specifically deny the 
veteran's claim on the basis that it is not well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not a claim 
is well grounded, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  In light of the fact that the veteran 
has not met the initial burden of the adjudication process, 
the Board concludes that he has not been prejudiced by the 
decision herein.  Meyer v. Brown, 9 Vet.App. 425, 432 (1996).  

The Board also notes that only evidence identified by the 
veteran as supporting his claim is the alleged treatment in a 
United States Army hospital within two years after his 
discharge from service.  For the reasons stated above, the 
Board has found that this statement is not credible.  
Accordingly, the Board concludes that the RO has advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that would well-ground his claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).


ORDER

Entitlement to service connection for residuals of shell 
fragment wounds is denied.

Entitlement to service connection for PTB is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

